Per Curiam.
Action to recover for the .conversion of logs. Verdict for the plaintiff. Defendant appeals from the judgment.
The defendant insists that the evidence does not justify the amount of the verdict returned. We have carefully examined all of the evidence. The verdict might well enough have been somewhat smaller, but the evidence sufficiently supports it.
We have examined all of the assignments and find no reversible 'error. They are not of a character requiring detailed mention.
Judgment affirmed.